                Case 2:19-cv-01538-LPL Document 1 Filed 11/27/19 Page 1 of 7




1
                       UNITED STATES DISTRICT COURT
2                FOR THE WESTERN DISTRICT OF PENNSYLVANIA
3
                                            )
4
     ARRICKA MAXWELL,                       )
5                                           ) Case No.:
                   Plaintiff,               )
6
           v.                               )
7                                           ) COMPLAINT AND DEMAND FOR
8
                                            ) JURY TRIAL
     MIDLAND CREDIT                         )
9    MANAGEMENT, INC.,                      )
10                                          )
                      Defendant.            )
11
                                            )
12                                          )
13

14                                    COMPLAINT
15         ARRICKA MAXWELL (“Plaintiff”), by her attorneys, KIMMEL &
16
     SILVERMAN, P.C., alleges the following against MIDLAND CREDIT
17

18   MANAGEMENT, INC. (“Defendant”):
19
                                    INTRODUCTION
20

21
           1. Plaintiff’s Complaint is based on the Fair Debt Collection Practices Act,

22   15 U.S.C. §1692 et seq. (“FDCPA”).
23
                                JURISDICTION AND VENUE
24

25         2. Jurisdiction of this court arises pursuant to 15 U.S.C. § 1692k(d), which
26
     states that such actions may be brought and heard before “any appropriate United
27

28
     States District Court without regard to the amount in controversy,” and 28 U.S.C.

                                            -1-

                                   PLAINTIFF’S COMPLAINT
              Case 2:19-cv-01538-LPL Document 1 Filed 11/27/19 Page 2 of 7




1
     § 1331 grants this court original jurisdiction of all civil actions arising under the

2    laws of the United States.
3
           3. Defendant conducts business in the Commonwealth of Pennsylvania
4

5    and therefore, personal jurisdiction is established.
6
           4. Venue is proper pursuant to 28 U.S.C. § 1391 (b)(1) and (b)(2).
7

8
                                           PARTIES

9          5. Plaintiff is a natural person residing in Greensburg, Pennsylvania
10
     15601.
11

12         6. Plaintiff is a “consumer” as that term is defined by 15 U.S.C.
13
     §1692a(3).
14

15
           7. Defendant is a corporation with its principal place of business located at

16   350 Camino de la Reina, Suite 100, San Diego, CA 92108.
17
           8. Defendant is a “debt collector” as that term is defined by 15 U.S.C.
18

19   §1692a(6).
20
           9. Debt collection is the principal purpose of Defendant’s business.
21

22
           10. Defendant acted through its agents, employees, officers, members,

23   directors, heirs, successors, assigns, principals, trustees, sureties, subrogees,
24
     representatives, and insurers.
25

26                                FACTUAL ALLEGATIONS
27
           11. Defendant placed repeated harassing telephone calls to Plaintiff’s father
28


                                               -2-

                                      PLAINTIFF’S COMPLAINT
              Case 2:19-cv-01538-LPL Document 1 Filed 11/27/19 Page 3 of 7




1
     regarding an alleged debt that Plaintiff incurred primarily for personal, family or

2    household purposes.
3
           12. During these continued calls, Defendant would share Plaintiff’s
4

5    personal information with Plaintiff’s father, indicating that Plaintiff owed a debt.
6
           13. Plaintiff never provided Defendant with her father’s contact
7

8
     information, nor did Plaintiff ever give permission for Defendant to call her father.

9          14. Plaintiff wrote a letter to Defendant on June 21, 2019 demanding
10
     Defendant not speak with any family members concerning her debt. Plaintiff
11

12   mailed the letter on July 1, 2019. See Exhibit “A”.
13
           15. Once Defendant knew that Plaintiff did not want Defendant contacting
14

15
     her father any continued calls to her father could only have been placed to upset

16   and harass Plaintiff.
17
           16. However, Defendant continued to call Plaintiff’s father.
18

19         17. Defendant’s actions as described herein were taken with the intent to
20
     harass, upset, and coerce Plaintiff to pay the alleged debt.
21

22
                                 COUNT I
23                DEFENDANT VIOLATED §§1692b(3) OF THE FDCPA
24
            18.    Plaintiff incorporates the foregoing paragraphs as though the same
25

26   were set forth at length herein.
27

28


                                               -3-

                                    PLAINTIFF’S COMPLAINT
              Case 2:19-cv-01538-LPL Document 1 Filed 11/27/19 Page 4 of 7




1
            19. Section 1692b(3) of the FDCPA prohibits a debt collector from

2    communicating with any person other than a consumer more than once unless
3
     requested to do so by such person or unless the debt collector reasonably believes
4

5    that the earlier response of such person is erroneous or incomplete and that such
6
     person now has correct or complete location information.
7

8
            20. Defendant violated this section of the FDCPA by communicating with

9    Plaintiff’s father more than once regarding Plaintiff’s debt, despite having been
10
     notified that it was calling the wrong person.
11

12          21. Defendant therefore violated both Section 1692b(3) of the FDCPA.
13

14

15
                                COUNT II
                 DEFENDANT VIOLATED §1692c(b) OF THE FDCPA
16

17          22. Plaintiff incorporates the foregoing paragraphs as though the same were
18
     set forth at length herein
19
            23. Section 1692c(b) of the FDCPA forbids a debt collector from, in
20

21   connection with the collection of a debt, with any person other than the consumer,
22
     her attorney, a consumer reporting agency if otherwise permitted by law, the
23

24   creditor, the attorney of the creditor, or the attorney of the debt collector, without
25
     the prior consumer of the consumer given directly to the debt collector.
26

27

28


                                              -4-

                                    PLAINTIFF’S COMPLAINT
               Case 2:19-cv-01538-LPL Document 1 Filed 11/27/19 Page 5 of 7




1
            24. Defendant violated this section of the FDCPA when it communicated,

2    in connection with a debt, with a third party, Plaintiff’s father, without having
3
     Plaintiff’s express permission to do so.
4

5           25. Defendant therefore violated Section 1692c(b) of the FDCPA.
6

7

8
                                COUNT III
               DEFENDANT VIOLATED §1692d and d(5) OF THE FDCPA
9

10          26. Plaintiff incorporates the foregoing paragraphs as though the same
11
     were set forth at length herein.
12
            27. Section 1692d of the FDCPA prohibits debt collectors from engaging in
13

14   any conduct the natural consequence of which is to harass, oppress or abuse any
15
     person, in connection with the collection of a debt.
16

17          28. Section 1692d(5) of the FDCPA prohibits debt collectors from causing
18
     a telephone to ring or engaging any person in telephone conversation repeatedly or
19
     continuously with intent to annoy, abuse, or harass any person at the called
20

21   number.
22
            29. Defendant violated these sections of the FDCPA when it called
23

24   Plaintiff’s father repeatedly knowing that Plaintiff did not want them to contact any
25
     third parties concerning her debt.
26

27

28


                                                -5-

                                    PLAINTIFF’S COMPLAINT
               Case 2:19-cv-01538-LPL Document 1 Filed 11/27/19 Page 6 of 7




1
            WHEREFORE, Plaintiff, ARRICKA MAXWELL, respectfully prays for a

2    judgment as follows:
3
               a. All actual damages suffered pursuant to 15 U.S.C. § 1692k(a)(1);
4

5              b. Statutory damages of $1,000.00 for the violation of the FDCPA
6
                   pursuant to 15 U.S.C. § 1692k(a)(2)(A);
7

8
               c. All reasonable attorneys’ fees, witness fees, court costs and other

9                  litigation costs incurred by Plaintiff pursuant to 15 U.S.C. §
10
                   1693k(a)(3); and
11

12             d. Any other relief deemed appropriate by this Honorable Court.
13

14

15
                                 DEMAND FOR JURY TRIAL

16          PLEASE TAKE NOTICE that Plaintiff, ARRICKA MAXWELL, demands
17
     a jury trial in her case.
18

19

20

21

22

23

24
                                           RESPECTFULLY SUBMITTED,
25

26

27

28


                                             -6-

                                    PLAINTIFF’S COMPLAINT
           Case 2:19-cv-01538-LPL Document 1 Filed 11/27/19 Page 7 of 7




1
                                      KIMMEL & SILVERMAN, P.C..

2    DATED: October 18, 2019          By: /s/ Amy L. Bennecoff Ginsburg
3                                     Amy L. Bennecoff Ginsburg
                                      Kimmel & Silverman, P.C
4
                                      30 East Butler Pike
5                                     Ambler, PA 19002
                                      Telephone: (215) 540-8888
6
                                      Facsimile (215) 540-8817
7                                     Email: aginsburg@creditlaw.com
8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                        -7-

                               PLAINTIFF’S COMPLAINT
